Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 1 of 17




                             ____________________

                          No. 3:18-CV-171-CWR-FKB

       JACKSON WOMEN’S HEALTH ORGANIZATION,
       On behalf of itself and its patients, et al.,
                                                                   Plaintiffs,

                                         v.

       MARY CURRIER,
       In her official capacity as State Health Officer of the
       Mississippi Department of Health, et al.,
                                                                 Defendants.
                             ____________________

                  ORDER GRANTING PERMANENT INJUNCTION
                          ____________________

          Before CARLTON W. REEVES, District Judge.
       In March 2018, Mississippi enacted House Bill 1510, one of the
       most restrictive abortion laws in the country. Plaintiﬀs ﬁled
       suit to challenge this law.
       There is a lone legal question presented: does H.B. 1510 in-
       fringe on the Fourteenth Amendment due process rights of
       women? It does, unequivocally.
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 2 of 17




                               I.   Procedural Background
       On March 19, 2018, Mississippi enacted H.B. 1510, which is
       titled “An Act to . . . Prohibit Abortions After 15 Weeks’ Ges-
       tation.” The Act can be summarized by § 1.4(b):
                Except in a medical emergency or in the case of
                a severe fetal abnormality, a person shall not in-
                tentionally or knowingly perform, induce, or at-
                tempt to perform or induce an abortion of an
                unborn human being if the probable gestational
                age of the unborn human being has been deter-
                mined to be greater than ﬁfteen (15) weeks.
       Gestational age is measured by “the time that has elapsed
       since the ﬁrst day of the woman’s last menstrual period.” 1 The
       two exceptions are limited to narrow circumstances. A “med-
       ical emergency” exists only when necessary to save the
       woman’s life or because the woman is facing “a serious risk
       of substantial and irreversible impairment of a major bodily
       function.” 2 “Severe fetal abnormality” exists only when the
       fetus cannot survive outside the womb, no matter the fetus’
       age. 3 If doctors perform abortions outside of the parameters
       of the Act, they shall have their medical license suspended or

       1 H.B. 1510 § 1.3(e). “Last menstrual period” is often abbreviated as “lmp.”
       The State’s definition is consistent with standard medical practice. See
       Planned Parenthood of Sw. & Cent. Fla. v. Philip, 194 F. Supp. 3d 1213, 1222
       (N.D. Fla. 2016) (“Physicians measure gestational age from the onset of
       the last menstrual period, not from the date of conception.”). In regulating
       abortion, other states, however, attempt to measure gestational age based
       upon conception. See Jane L. v. Bangerter, 102 F.3d 1112, 1114 n.3 (10th Cir.
       1996) (“20 weeks gestational age” as used in Utah’s ban “equates with 22
       weeks gestational age as this computation is generally made.”).
       2 H.B. 1510 § 1.3(j).
       3 Id. § 1.3(h).



                                            2
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 3 of 17




       revoked and may be subject to an additional civil penalty or
       ﬁne. 4
       On the day the Act was signed into law, Jackson Women’s
       Health Organization (“JWHO”), the sole facility providing
       abortion services in Mississippi, and one of its board-certiﬁed
       doctors, Dr. Sacheen Carr-Ellis, ﬁled suit challenging the 15-
       week ban and requesting a temporary restraining order
       (“TRO”). The plaintiﬀs named as defendants the oﬃcers of
       the state responsible for overseeing healthcare and healthcare
       licensing. An abortion was scheduled for the next day. The
       Court entered the TRO.
       Plaintiﬀs later amended their complaint, dropping the equal
       protection challenge to the Act and adding ﬁve separate chal-
       lenges to Mississippi’s other abortion laws. The Court bifur-
       cated the claims into two parts; Part I deals with the 15-week
       ban, and Part II deals with the other challenges to Missis-
       sippi’s abortion regulations. In the interim, the Court ex-
       tended the TRO a number of times with the ﬁnal extension
       due to expire on November 26, 2018. 5
       Plaintiﬀs ﬁled for summary judgment on Part I on August 24,
       2018. That motion is now fully briefed. The familiar standard
       applies. 6




       4 Id. § 6 (emphasis added).
       5 See Docket No. 87.
       6 See Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment if the
       movant shows that there is no genuine dispute as to any material fact the
       movant is entitled to judgment as a matter of law.”).



                                           3
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 4 of 17




        II.   Viability is the Controlling Constitutional Precedent
       “Liberty ﬁnds no refuge in a jurisprudence of doubt.” 7 Roe v.
       Wade is controlling law. 8 As the Fifth Circuit said four years
       ago, it is “important to keep in mind that for more than forty
       years, it has been settled constitutional law that the Four-
       teenth Amendment protects a woman’s basic right to choose
       an abortion.” 9
       The Supreme Court in Planned Parenthood of Southeastern Penn-
       sylvania v. Casey aﬃrmed the central holding of Roe: “Before
       viability, the State’s interests are not strong enough to support



       7 Planned Parenthood of Se. Pennsylvania v. Casey, 505 U.S. 833, 844 (1992)
       (“Yet 19 years after our holding that the Constitution protects a woman's
       right to terminate her pregnancy in its early stages that definition of liberty
       is still questioned.”).
       8 410 U.S. 113 (1973). Many view Roe as the starting point for abortion in
       America, but abortion in America did not begin in 1973. In Mississippi,
       when the 1890 constitution was adopted, abortion was legal until “quick-
       ening” which was between four and five months after the last menstrual
       period. See Pro-Choice Mississippi v. Fordice, 716 So. 2d 645, 650 (Miss. 1998).
       During months of research while drafting Roe, Justice Blackmun was sur-
       prised to learn that abortion was an accepted practice for thousands of
       years until it was criminalized in the 19th Century. See Scott Armstrong &
       Bob Woodward, The Brethren 183 (1979); see also Sybil Shainwald, Repro-
       ductive Injustice in the New Millennium, 20 Wm. & Mary J. Wom. & L. 123,
       127 (2013) (explaining that “[i]n England between 1327 and 1803, and in
       the United States between 1607 and 1830, the common law afforded
       women the right to have an abortion.”). Justice Ginsburg’s own critique of
       Roe, prior to her appointment to the Supreme Court, was that the decision
       undercut progress states were making expanding abortion access. See
       Ruth Bader Ginsburg, Some Thoughts on Autonomy and Equality in Relation
       to Roe v. Wade, 63 N.C. L. Rev. 375, 381–82 (1985).
       9 Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 453 (5th Cir. 2014)
       (citations omitted).



                                              4
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 5 of 17




       a prohibition of abortion or the imposition of a substantial ob-
       stacle to the woman’s eﬀective right to elect the procedure.” 10
       Courts across the country, including this one, are required to
       follow Casey’s holding that “viability marks the earliest point
       at which the State’s interest in fetal life is constitutionally ad-
       equate to justify a legislative ban on nontherapeutic abor-
       tions.” 11
                                III. Undisputed Facts
       As this Court previously noted in applying Casey and limiting
       the scope of discovery in this case, “[g]iven the Supreme
       Court’s viability framework, the ban’s lawfulness hinges on a
       single question: whether the 15-week mark is before or after
       viability.” 12
       Viability is not the same for every pregnancy. It is a determi-
       nation that must be made by a trained medical professional
       on a case-by-case basis. 13 The established medical consensus,



       10 Casey, 505 U.S. at 846.
       11 Id. at 860; see Gonzales v. Carhart, 550 U.S. 124, 146 (2007) (“Before via-
       bility, a State may not prohibit any woman from making the ultimate de-
       cision to terminate her pregnancy.”) (quoting Casey); Sojourner T. v. Ed-
       wards, 974 F.2d 27, 30 (5th Cir. 1992) (“a State’s interests are not strong
       enough to support a prohibition of abortion.”); Edwards v. Beck, 786 F.3d
       1113, 1117 (8th Cir. 2015) (upholding unconstitutionality of 12-week abor-
       tion ban); Isaacson v. Horne, 716 F.3d 1213, 1222–23 (9th Cir. 2013) (finding
       20-week abortion ban unconstitutional on the premise that viability is the
       “critical point” of inquiry).
       12 Docket No. 41 at 2.
       13 Colautti v. Franklin, 439 U.S. 379, 388 (1979) (“Viability is reached when,
       in the judgment of the attending physician on the particular facts of the
       case before him [or her], there is a reasonable likelihood of the fetus’ sus-
       tained survival outside the womb, with or without artificial support.”).



                                             5
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 6 of 17




       however, is that viability typically begins between 23 to 24
       weeks lmp. 14
       The evidence in this case is consistent with the medical con-
       sensus. Plaintiﬀs direct the Court to the aﬃdavits of two
       board-certiﬁed obstetrician/gynecologists who both agree
       that a fetus is not viable at 15 weeks lmp. 15 In fact, the Missis-
       sippi Department of Health’s own position has long been that
       a fetus at 15 weeks lmp has “no chance of survival outside of
       the womb.” 16 The State concedes established medical fact and
       acknowledges it has been “unable to identify any medical re-
       search or data that shows a fetus has reached the ‘point of vi-
       ability’ at 15 weeks LMP.” 17
       The consequences of the Act are also undisputed. JWHO pro-
       vides abortion services until 16 weeks lmp. Dr. Carr-Ellis
       states in her aﬃdavit that the Act presents her with “an im-
       possible choice: to face potential civil penalties and loss of
       [her] Mississippi medical license for continuing to safely pro-
       vide abortion care or to stop providing [her] patients the care
       they seek and deserve.” 18 Generally, once per week the clinic
       provides an abortion to at least one woman after 14 weeks 6
       days lmp. 19 If the Act is allowed to take eﬀect, Dr. Carr-Ellis
       contends, those patients seeking abortions after 14 weeks 6
       days lmp “will either be forced to carry their pregnancy to



       14 Isaacson, 716 F.3d at 1224–25.
       15 See Docket No. 82 at 4.
       16 Id.
       17 Docket No. 85 at 1–2.
       18 Docket No. 81-1 ¶ 16.
       19 Id. ¶ 8.



                                           6
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 7 of 17




       term against their will or have to leave the state to obtain
       care.” 20
       The record is clear: States may not ban abortions prior to via-
       bility; 15 weeks lmp is prior to viability; and plaintiﬀs provide
       abortion services to Mississippi residents after 15 weeks lmp.
       As the facts establish, the Act is unlawful.
             IV. The State’s Arguments Disregard Controlling
                           Constitutional Precedent
       So, why are we here? Because the State of Mississippi con-
       tends that every court who ruled on a case such as this “mis-
       interpreted or misapplied prior Supreme Court abortion prec-
       edent.” 21
       The State argues that because the Act is only a “regulation,”
       which includes exceptions and was passed in furtherance of
       the State’s legitimate interest in protecting the health of




       20 Id. ¶ 10.
       21 Docket No. 85 at 7.



                                      7
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 8 of 17




       women, 22 the Act does not place an undue burden on a
       woman’s right to choose. 23


       22 The judiciary “retains an independent constitutional duty to review fac-
       tual findings [of legislatures] where constitutional rights are at stake.”
       Gonzales, 550 U.S. at 165 (citations omitted). In Shelby County v. Holder, for
       example, the Supreme Court found that § 4 of the Voting Rights Act was
       unconstitutional, despite a 15,000-page legislative record. 570 U.S. 529
       (2013). The Court’s view of American history led it to conclude that “our
       country has changed” and Congress’s legislative findings failed to “re-
       flect[] current needs.” Id. at 553, 557.
       In that spirit, this Court concludes that the Mississippi Legislature’s pro-
       fessed interest in “women’s health” is pure gaslighting. In its legislative
       findings justifying the need for this legislation, the Legislature cites Casey
       yet defies Casey’s core holding. The State “ranks as the state with the most
       [medical] challenges for women, infants, and children” but is silent on ex-
       panding Medicaid. Ryan Sit, Mississippi has the Highest Infant Mortality Rate
       and is Expected to Pass the Nation’s Strictest Abortion Bill, Newsweek, March
       19, 2018. Its leaders are proud to challenge Roe but choose not to lift a fin-
       ger to address the tragedies lurking on the other side of the delivery room:
       our alarming infant and maternal mortality rates. See, e.g., Lynn Evans,
       Maternal Deaths Still on the Increase, The Clarion Ledger, March 31, 2018;
       Danielle Paquette, Why Pregnant Women in Mississippi Keep Dying, Wash.
       Post, April 24, 2015.
       No, legislation like H.B. 1510 is closer to the old Mississippi—the Missis-
       sippi bent on controlling women and minorities. The Mississippi that, just
       a few decades ago, barred women from serving on juries “so they may
       continue their service as mothers, wives, and homemakers.” State v. Hall,
       187 So. 2d 861, 863 (Miss. 1966). The Mississippi that, in Fannie Lou
       Hamer’s reporting, sterilized six out of ten black women in Sunflower
       County at the local hospital—against their will. See Rickie Solinger, Wake
       Up Little Susie 57 (1992). And the Mississippi that, in the early 1980s, was
       the last State to ratify the 19th Amendment—the authority guaranteeing
       women the right to vote. See Marjorie Julian Spruill & Jesse Spruill
       Wheeler, Mississippi Women and the Woman Suffrage Movement, Mississippi
       History Now.
       23 See Docket No. 85 at 3–5.



                                             8
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 9 of 17




       The State is wrong on the law. The Casey court conﬁrmed that
       the “State has legitimate interests from the outset of the preg-
       nancy in protecting the health of the woman and the life of
       the fetus that may become a child” and it may regulate abor-
       tions in pursuit of those legitimate interests. 24 Those regula-
       tions are constitutional only if they do not place an undue bur-
       den on a woman’s right to choose an abortion. 25 But “this ‘un-
       due burden’/‘substantial obstacle’ mode of analysis has no
       place where, as here, the state is forbidding certain women
       from choosing pre-viability abortions rather than specifying
       the conditions under which such abortions are to be al-
       lowed.” 26 There is no legitimate state interest strong enough,
       prior to viability, to justify a ban on abortions. 27
       The State’s characterization is also wrong. The Act’s full title
       is “An Act to be Known As the Gestational Age Act; To Prohibit
       Abortions After 15 Weeks’ Gestation.” 28 “Ban” and “prohibit”
       are synonyms. 29 This Act is a ban. It is not a regulation.
       Given what Casey says about pre-viability bans, bans do not
       fare well in court. In Edwards v. Beck, the State of Arkansas,


       24 Casey, 505 U.S. at 846.
       25 See Whole Woman's Health v. Hellerstedt, 136 S. Ct. 2292, 2309 (2016) (“a
       statute which, while furthering [a] valid state interest, has the effect of
       placing a substantial obstacle in the path of a woman’s choice cannot be
       considered a permissible means of serving its legitimate ends.”).
       26 Isaacson, 716 F.3d at 1225 (emphasis in original).
       27 Casey, 505 U.S. at 846.
       28 H.B. 1510 (emphasis added).
       29 To the extent there is any doubt, “[t]he title of an act should assist to
       clarify what was in the mind of the legislature.” Norman J. Singer & J.D.
       Shambie Singer, Statutes and Statutory Construction § 18:7 at 75–76 (7th Ed.
       2009).



                                            9
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 10 of 17




       attempting to defend a ban on abortions after 12 weeks, made
       the exact same argument as the State of Mississippi does
       here. 30 The Eighth Circuit rejected the argument and held that
       “[w]hether or not exceptions are made for particular circum-
       stances, a State may not prohibit any woman from making the
       ultimate decision to terminate her pregnancy before viabil-
       ity.” 31 As the Fifth Circuit explicitly stated in ruling that Lou-
       isiana’s ban on abortions, which also included certain excep-
       tions, was unconstitutional: “The [Supreme] Court held that
       before viability, a State's interests are not strong enough to
       support a prohibition of abortion. Thus, the [state] statute is
       clearly unconstitutional under Casey.” 32
       Pivoting, Mississippi then asks the Court to totally disregard
       the Casey framework. The State argues this Court should uni-
       laterally adopt a new line of reasoning and look to “fetal pain”
       instead of viability as a justiﬁable basis for the ban. 33 The State
       suggests that Gonzales v. Carhart allows for the adoption of
       this new framework.
       Wrong again. To be absolutely clear, Gonzales does not replace
       Casey with a new standard. 34 Gonzales upheld the ban of a par-
       ticular type of abortion procedure when other avenues for


       30 Edwards, 786 F.3d at 1117.
       31 Id. (quotations and citations omitted).
       32 Sojourner T., 974 F.2d at 30 (citations omitted); see also Gonzales, 550 U.S.
       at 146 (“Before viability, a State may not prohibit any woman from making
       the ultimate decision to terminate her pregnancy.”).
       33 See Docket No. 85 at 6–15. There is disagreement over the science of
       fetal pain. See, e.g., Shainwald, supra n.8, at 156–57.
       34 Gonzales, 550 U.S. at 146; Isaacson, 716 F.3d at 1223–24 (“Gonzales, pre-
       served the viability line as the limit on prohibitions of abortion, applying
       Casey rather than overturning it. Gonzales left in place the earlier rulings



                                             10
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 11 of 17




       pre-viability abortions still existed. 35 In contrast, after 15
       weeks women in Mississippi would be left with no other op-
       tions. 36
       The State, of course, has the right to pass legislation that rep-
       resents the interests of its citizens. But the State has already
       accounted for those desires by passing a “trigger law” that
       will ban abortions in the event Roe is overturned. 37 The Court’s
       frustration, in part, is that other states have already unsuc-
       cessfully litigated the same sort of ban that is before this Court
       and the State is aware that this type of litigation costs the tax-
       payers a tremendous amount of money. 38
       No, the real reason we are here is simple. The State chose to
       pass a law it knew was unconstitutional to endorse a decades-


       that, [b]efore viability, a State may not prohibit any woman from making
       the ultimate decision to terminate her pregnancy.”) (quoting Gonzales).
       35 Gonzales, 550 U.S. at 140.
       36 The result would disproportionately impact poor women, and Missis-
       sippi has a greater population of poor women than any other state in the
       country. See Rebecca Wind, Abortion is a Common Experience for U.S.
       Women, Guttmacher Institute (Oct. 19, 2017); Status of Women in the States:
       2018, Institute for Women’s Policy Research (March 2018). Poor women
       are less likely to be able to leave the state to obtain the care they need. See
       Audrey Carlsen, et al., What It Takes to Get an Abortion in the Most Restrictive
       U.S. State, N.Y. Times, July 20, 2018 (“in 2014, the income of about half of
       women having abortions was less than the federal poverty level, which
       was $11,670” and in Mississippi abortions are not covered by Medicaid).
       37 See Miss. Code Ann. § 41-41-45.
       38 See Jackson Women’s Health Organization v. Currier, No. 3:12-CV-436-DPJ-
       FKB, Docket No. 217 (S.D. Miss. May 29, 2018) (as prevailing party plain-
       tiffs have moved for an award of attorney’s fees and costs in excess of $1.2
       million in case where State’s abortion regulation was ruled facially uncon-
       stitutional).



                                             11
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 12 of 17




       long campaign, fueled by national interest groups, to ask the
       Supreme Court to overturn Roe v. Wade. 39
       This Court follows the commands of the Supreme Court and
       the dictates of the United States Constitution, rather than the
       disingenuous calculations of the Mississippi Legislature. 40



       39 See Arielle Dreher, Reversing ‘Roe’; Outside Group Uses Mississippi as
       ‘Bait’ to End Abortion, Jackson Free Press, March 14, 2018. Evidence of the
       campaign against Roe is evident in legislation from across the country. In
       2011 and 2012, states passed over 130 laws restricting abortions. Yet in
       2012 “no new laws were passed . . . to improve access to abortion, family
       planning services” or other interventions that would reduce unintended
       pregnancies. Shainwald, supra n.8, at 124.
       40 The Mississippi Legislature has a history of disregarding the constitu-
       tional rights of its citizens. See, e.g., Alexander v. Holmes Cty. Bd. of Ed., 396
       U.S. 19, 20 (1969) (15 years after Brown v. Board, Mississippi continued to
       maintain segregated schools, prompting the Supreme Court to tell the
       State that it was “the obligation of every school district . . . to terminate
       dual school systems at once and to operate now and hereafter only unitary
       schools.”); Campaign for Southern Equality v. Bryant, 791 F.3d 625, 627 (5th
       Cir. 2015) (striking down Mississippi’s ban on same-sex marriage, explain-
       ing that “Obergefell, in both its Fourteenth and First Amendment itera-
       tions, is the law of the land and, consequently, the law of this circuit”);
       ACLU v. Fordice, 969 F. Supp. 403, 405 (S.D. Miss. 1994) (reciting how State
       legislature created and funded the Sovereignty Commission “to maintain
       racial segregation in the South despite orders to the contrary by the United
       States Supreme Court. As the secret intelligence arm of the State, the Com-
       mission engaged in a wide variety of unlawful activity”); Jackson Women’s
       Health Organization v. Amy, 330 F. Supp. 2d 820 (S.D. Miss. 2004) (enjoining
       state statute that eliminated organization’s ability to perform abortions
       early in second trimester); Campaign for Southern Equality v. Miss. Dep’t of
       Hum. Serv., 175 F. Supp. 3d 691, 697 (S. D. Miss. 2016) (striking down Mis-
       sissippi statute prohibiting adoption by married gay couples); Stewart v.
       Waller, 404 F. Supp. 206 (N.D. Miss. 1975) (striking down at-large alder-
       man election statute as purposeful device conceived to violate the Four-
       teenth and Fifteenth Amendments in furtherance of racial discrimination).



                                              12
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 13 of 17




       Summary judgment, therefore, is granted in favor of plain-
       tiﬀs.
                          V.     The Ban Must Be Enjoined
       Plaintiﬀs, who have already been granted a TRO, request that
       this Court enter “permanent injunctive relief restraining De-
       fendants, their employees, agents, and successors from en-
       forcing H.B. 1510 as to pre-viability abortions.” 41 The State ar-
       gues that plaintiﬀs do not have standing to seek such relief
       because the JWHO does not provide abortion services after 16
       weeks lmp. The State, therefore, says that if the Court were to
       grant the plaintiﬀs any relief, it must be limited to a perma-
       nent injunction that would end at 16 weeks 0 days lmp. In ad-
       dition to the time frame of the injunction, the State also sug-
       gests that plaintiﬀs have not established a facial challenge to
       the Act, so any remedy must be limited by application only to
       JWHO. Plaintiﬀs, correctly, respond that the State has con-
       ﬂated the principals of standing and remedies, and the rem-
       edy they request is appropriately tailored to the injury they
       have established.
       “The scope of injunctive relief is dictated by the extent of the
       violation established, and an injunction must be narrowly tai-
       lored to remedy the speciﬁc action necessitating the injunc-
       tion.” 42 The breadth of the challenge, whether facial or as-ap-
       plied, guides the appropriate scope of the remedy. 43 In a facial
       challenge, it is up to the Court to determine “whether the

       41 Docket No. 23 at 57.
       42 Fiber Sys. Int’l., Inc. v. Roehrs, 470 F.3d 1150, 1159 (5th Cir. 2006); see also
       Fed. R. Civ. P. 65(d).
       43 The Fifth Circuit has held that an injunction against the application of
       a law to parties not involved in the suit “was an overly broad remedy in
       an as-applied challenge.” Currier, 760 F.3d at 458.



                                              13
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 14 of 17




       plaintiﬀs are correct that the Statute cannot be construed and
       applied without infringing upon constitutionally protected
       rights.” 44
       There is some confusion, as acknowledged in Gonzales, re-
       garding the burden that a plaintiﬀ bears in proving a facial
       challenge in the abortion context.45 The Supreme Court has
       articulated two standards: challengers have to show that ei-
       ther there is no set of circumstances under which the law
       could be constitutional or that “in a large fraction of cases” the
       law would be unconstitutional. 46 Here, this distinction mat-
       ters little because Mississippi’s Act is not constitutional under
       any set of circumstances.
       Plaintiﬀs have met the burden of a facial challenge because,
       as the State admits, a fetus is not viable at 15 weeks lmp.
       Therefore, the Act is banning abortions prior to viability. The
       Act could not be construed or applied without violating prec-
       edent.
       If plaintiﬀs’ challenge had been an as-applied one, moreover,
       the immediate practical result of the remedy would be the
       same since the JWHO is the sole abortion provider in Missis-
       sippi. 47




       44 Sojourner T., 974 F.2d at 30 (citations omitted).
       45 See Gonzales, 550 U.S. at 167–68.
       46 Compare Ohio v. Akron Center for Reproductive Health, 497 U.S. 502, 514
       (1990) with Casey, 505 U.S. at 895.
       47 See generally Sarah Fowler, I Had an Abortion, The Clarion Ledger, Aug.
       19, 2018 (noting the drastic reduction in the number of abortion clinics
       within Mississippi).



                                              14
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 15 of 17




       Furthermore, the plaintiﬀs cite two instructive cases where
       courts did not limit the remedy based upon the services pro-
       vided by abortion clinics who were plaintiﬀs. 48
                                  VI. Conclusion
       In Whole Woman’s Health v. Hellerstedt, the Supreme Court
       held that a set of Texas abortion regulations placed an undue
       burden on a woman’s right to choose. One of the dozens of
       amicus briefs ﬁled in opposition to the restrictions was by a
       group of over 110 women, all members of the legal commu-
       nity. The women noted that the right to choose represents
       more than just the ability to make a medical decision; it is
       about “dignity and autonomy which are central to the liberty
       protected by the Fourteenth Amendment.” 49 Mississippi’s law
       violates Supreme Court precedent, and in doing so it disre-
       gards the Fourteenth Amendment guarantee of autonomy for
       women desiring to control their own reproductive health.
       At various times throughout this Order, the Court has asked,
       “why are we here?” The State concedes that plaintiﬀs’ articu-
       lation of the relevant facts is correct, and it cannot provide any


       48 See MKB Mgmt. Corp., 16 F. Supp. 3d at 1061–62 (permanently enjoining
       state’s ban on abortions after the detection of a fetal heartbeat, remedy was
       not limited by self-imposed limitations of clinic), aff'd sub nom. MKB Mgmt.
       Corp. v. Stenehjem, 795 F.3d 768 (8th Cir. 2015); Edwards v. Beck, 8 F. Supp.
       3d 1091, 1095 (E.D. Ark. 2014) (permanently enjoining ban on abortions
       after 12 weeks, without limiting remedy to time period between viability
       and when clinic stopped offering abortion services), aff'd, 786 F.3d 1113
       (8th Cir. 2015); see also Jane L., 102 F.3d at 1117–18 (clinic’s referral of
       women out-of-state after gestational age when clinic elected to stop
       providing abortion services was evidence that state ban created an undue
       burden on women).
       49 Amici Curiae Brief in Support of Petitioners, at 3–4, Whole Woman’s
       Health v. Hellerstedt, 136 S. Ct. 2292 (2016) (No. 15-274) (citing Casey).



                                            15
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 16 of 17




       controlling law that requires this Court to consider other facts.
       The only other explanation in its brief is that the State is mak-
       ing a deliberate eﬀort to overturn Roe and established consti-
       tutional precedent. 50 With the recent changes in the member-
       ship of the Supreme Court, it may be that the State believes
       divine providence covered the Capitol when it passed this
       legislation. Time will tell. If overturning Roe is the State’s de-
       sired result, the State will have to seek that relief from a higher
       court. 51 For now, the United States Supreme Court has spo-
       ken.
       The fact that men, myself included, are determining how
       women may choose to manage their reproductive health is a
       sad irony not lost on the Court. 52 As Sarah Weddington ar-
       gued to the nine men on the Supreme Court in 1971 when rep-
       resenting “Jane Roe,” “a pregnancy to a woman is perhaps
       one of the most determinative aspects of her life.” 53 As a man,
       who cannot get pregnant or seek an abortion, I can only im-
       agine the anxiety and turmoil a woman might experience
       when she decides whether to terminate her pregnancy


       50 See Docket No. 85 at 9 n.5 (The State suggests the Supreme Court is
       waiting for a circuit split as the opportunity to reevaluate the viability
       standard); see also Dreher, supra n.39.
       51 See Bryant, 791 F.3d at 627 n.1 (explaining that the Fifth Circuit may not
       be bound by dicta within its own decisions, but “dicta of the Supreme
       Court are, of course, another matter.”).
       52 See also Sec. & Exch. Comm'n v. Adams, No. 3:18-CV-252-CWR-FKB, 2018
       WL 2465763, at *1–2 (S.D. Miss. June 1, 2018) (women report that “federal
       courts are ‘places of discrimination’ . . . where they feel ‘invisible’ and face
       ‘pain, isolation, and injury’ – especially from men cloaked in the robes of
       justice.”).
       53 Josh Gottheimer, Ripples of Hope: Great American Civil Rights Speeches 353
       (2003) (excerpt from Roe v. Wade oral argument).



                                             16
Case 3:18-cv-00171-CWR-FKB Document 89 Filed 11/20/18 Page 17 of 17




       through an abortion. Respecting her autonomy demands that
       this statute be enjoined.
       H.B. 1510 is permanently enjoined because it is a facially un-
       constitutional ban on abortions prior to viability. The defend-
       ants; their oﬃcers, agents, servants, employees, and attorneys;
       and all other persons who are in active concert or participa-
       tion with them; shall not enforce H.B. 1510 at any point, ever.
       SO ORDERED, this the 20th day of November, 2018.
                                              s/ CARLTON W. REEVES
                                           United States District Judge




                                     17
